 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 385 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2004 
Mr. Skelton submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Calling on the President to negotiate a bilateral security agreement with the Iraqi Governing Council before June 30, 2004. 
  
Whereas as of early March 2004, over 100,000 members of the United States Armed Forces are deployed to Iraq in support of Operation Iraqi Freedom; 
Whereas those forces, through their bravery, commitment, and sacrifice, continue the efforts of the United States to bring security to Iraq; 
Whereas sizeable United States forces will be needed in Iraq for a period of years to help provide security until Iraqi forces are fully trained and capable of providing for the security function themselves; 
Whereas the agreement concluded between and signed by the Coalition Provisional Authority and the Iraqi Governing Council in November 2003 lays out the steps culminating in the restoration of Iraqi sovereignty on June 30, 2004, and calls for the approval of bilateral security agreements by the end of March 2004; 
Whereas leaders of the Iraqi Governing Council recently announced that, despite the agreed deadline, no bilateral security agreement will be negotiated until after a new sovereign government is in place after July 1, 2004; 
Whereas bilateral security agreements would lay out the understanding between the United States and the Iraqi Governing Council about both how much latitude United States forces will have to operate in Iraq and under what rules of engagement and the circumstances, if any, under which United States military personnel would be subject to prosecution in Iraqi courts; and 
Whereas United States forces in Iraq remain under attack on a daily basis, including attack from foreign forces now backed by al Qaeda, requiring American commanders to have the ability to devise a coherent strategy and set the rules of engagement to defeat those insurgents: Now, therefore, be it
 
That  
it is the sense of Congress that— 
(1)the President should use all means at his disposal to negotiate a bilateral security agreement with the Iraqi Governing Council before June 30, 2004; and 
(2)any such agreement should— 
(A)maintain maximum freedom of action for United States commanders in Iraq to defeat insurgent elements in Iraq and to restore security throughout Iraq as quickly as possible; and 
(B)provide protections against local prosecution of members of the United States Armed Forces, consistent with other bilateral status-of-forces agreements. 
 
